ACCEPTED
                                                                                                      14-15-00361-CV
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 4/23/2015 2:19:58 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK


                                        CAUSE NO. 70579


ESTATE OF BENJAMIN HARDY                         §            IN THE DISTRICT COURT
                                                                              FILED IN OF
                                                                       14th COURT OF APPEALS
CARLTON, III, Deceased,                          §                        HOUSTON, TEXAS
       Plaintiff                                 §                     4/23/2015 2:19:58 PM
                                                 §
                                                                       CHRISTOPHER A. PRINE
vs.                                              §            BRAZORIA COUNTY,    TEXAS
                                                                                Clerk
                                                 §
MICHAEL JOE SORRELL and                          §
SORRELL FAMILY LTD PARTNERS,                     §
        Defendants                               §            239lh JUDICIAL DISTRICT


                                   NOTICE OF APPEAL

        Pursuant to Texas Rule of Appellate Procedure 25.1, Defendants MICHAEL JOE


SORRELL and SORRELL FAMILY LTD PARTNERS give notice of their desire to appeal from


the Final Judgment in Cause Number 70579 in the District Court of Brazoria County, Texas, 239th

Judicial District, signed January 27,2015. This appeal is taken to either the First or the Fourteenth


Court of Appeals in Houston.


                                                      Respectfully submitted,


                                                      LAW OFFICE OF LYNN J. KLEMENT




                                                             /s/LynnJ. Klement
                                                      By:.
                                                              LYNN J. KLEMENT
                                                              State Bar No. 11567900
                                                              lklement@sbcglobal.net
                                                              P.O. Box 1744
                                                              300 North Velasco
                                                              Angleton, Texas 77516-1744
                                                              (979)849-1175
                                                              (979) 849-8928 Facsimile
                                                      ATTORNEY         FOR        MICHAEL       JOE
                                                      SORRELL and SORRELL FAMILY LTD
                                                      PARTNERS




Notice of Appeal                                                                               Pagel
                              CERTIFICATE OF SERVICE



        This certifies ihat a copy of the above and foregoing was delivered to all counsel of record
by certified mail, return receipt requested and by facsimile on this oD4*"   day of April. 2015.




                                                             / s / Lynn J. Klement


                                                      LYNN J. KLEMENT




Notice of Appeal